DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-16 are pending.  Claims 1-8 are subject to examination in this Office action.  Claims 9-16 are withdrawn (non-elected).

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-8) in the reply filed on 3 May 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding independent claim 1 (3rd limitation), the term “the ground” is recited.  This term lacks proper antecedent basis.  In this regard, the Examiner suggests initially reciting “a ground surface”, and subsequently reciting “the ground surface”.
Regarding claim 2, the term “the earth” is recited.  This term lacks proper antecedent basis.  Moreover, if this term is intended to refer back to the previously recited ground, the Examiner suggests replacing “earth” with “ground surface”.
Accordingly, the examined claims will be interpreted as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2 and 4-8 are rejected under 35 U.S.C. 103 as unpatentable over Hsu (U.S. Patent Application Publication No. 2004/0163336), in view of Schroeder (U.S. Patent Application Publication No. 2008/0230674).
	Regarding independent claim 1, as best understood, Hsu describes a ground mounting system for supporting a post, the ground mounting system comprising: 
a sleeve (40) configured to receive the post therein (Fig. 4); 
a plate (30) secured to the sleeve (Fig. 4); and
an auger (20) positioned to extend from the plate to secure the plate to the ground (Fig. 4).
Hsu does not appear to expressly describe at least one stake receivable within at least one slot in the plate to facilitate securement of the plate to the ground.  As evidenced by Schroeder, it was old and well-known in the art to utilize at least one stake (i.e., anchoring stake 9) receivable within at least one slot (2) in the plate to facilitate securement of the plate to the ground.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize at least one stake receivable within at least one slot in the plate to bolster the structural integrity of the system.  Such combination of known prior art elements that merely yields predictable results would have been obvious to one skilled in the art.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-16.
Accordingly, Hsu as modified by Schroeder results in the claimed invention.

Regarding claim 2, wherein the stake of Schroeder comprises: a retaining finger configured for retaining the stake within the at least one slot; a leg extending from the retaining finger; and a piercing edge extending from the leg and configured to pierce or cut the earth while driving the stake into the earth (Figs. 2 and 3).

Regarding claim 4, wherein the auger of Hsu includes: a helical arrangement of a coil; and a pointed tip, wherein spacing of the coil is regularly spaced about the auger (Figs. 2 and 4).

Regarding claim 5, wherein the sleeve of Hsu includes a sidewall that defines a transverse passage configured for receipt of a tool for turning the ground mounting system to drive the auger into the ground (Figs. 2 and 4).

Regarding claim 6, wherein the sleeve of Hsu comprises an inner surface defining a passage therethrough (Figs. 2 and 4).

Regarding claim 7, Schroeder describes wherein the at least one slot of the plate extends longitudinally relative to the sleeve (Fig. 3).

Regarding claim 8, wherein the auger of Hsu includes a drive member (16) configured for transferring rotational force to the auger.

Claim 3 is rejected under 35 U.S.C. 103 as unpatentable over Hsu and Schroeder as applied above, and further in view of Hammar (U.S. Patent Application Publication No. 2020/0245799).
The applied prior art does not appear to expressly describe a retaining finger that includes a hook.  As evidenced by Hammar, it was old and well-known in the art to utilize a retaining finger that includes a hook (Figs. 2 and 3).  It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a retaining finger that includes a hook to bolster the structural integrity of the system.  Such combination of known prior art elements that merely yields predictable results would have been obvious to one skilled in the art.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Refer to the attached Form PTO-892.
Authorization for Email Communication – In the event Applicant wishes to communicate with the Examiner via electronic mail, written authorization should be provided in Applicant’s next response.  See MPEP § 502.03.  The following is a sample authorization form which may be used by Applicant:
Recognizing that Internet communications are not secure, we hereby authorize the USPTO to communicate with any authorized representative concerning any subject matter of this application by electronic mail.  We understand that a copy of these communications will be made of record in the application file.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY MINTZ/Primary Examiner, Art Unit 3635